19-11608-mew          Doc 466       Filed 03/12/20 Entered 03/12/20 15:20:41                      Main Document
                                                Pg 1 of 6



Bradford J. Sandler, Esq.
Shirley S. Cho, Esq.
Beth E. Levine, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: bsandler@pszjlaw.com
          scho@pszjlaw.com
          blevine@pszjlaw.com

Counsel to the Plan Administrator


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :                 Chapter 11
                                                               :
                                            1
HSP LIQUIDATION, LLC, et al.,                                  :                 Case No. 19-11608 (MEW)
                                                               :
                                                               :                 Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

                   AMENDED INTERIM REPORT OF PLAN ADMINISTRATOR


         Drivetrain, LLC, in its capacity as Plan Administrator (the “Plan Administrator”) for the

Wind-Down Trust (the “Wind-Down Trust”) of HSP Liquidation, LLC and its affiliated post-

effective date debtors (collectively, the “Post-Effective Date Debtors”), hereby files this interim

report (the “Interim Report”) pursuant to Section 4.3 of the Wind-Down Trust Agreement among

the Plan Administrator and the Post-Effective Date Debtors.




1
 The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
(2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).

DOCS_SF:102892.5
19-11608-mew             Doc 466      Filed 03/12/20 Entered 03/12/20 15:20:41                    Main Document
                                                  Pg 2 of 6




                                                    Background

                    1.       On May 19, 2019 (the “Petition Date”), each of the above-referenced

debtors (collectively, the “Debtors”) filed a voluntary petition with this Court under chapter 11

of the Bankruptcy Code.

                    2.       On September 5, 2019, the Court entered its Findings of Fact, Conclusions

of Law, and Order Confirming Debtors’ Modified First Amended Joint Plan Pursuant to Chapter

11 of the Bankruptcy Code [Docket No. 356] (the “Confirmation Order”) confirming the Plan.

                    3.       On September 13, 2019, the Effective Date of the Plan occurred. See

Notice of (I) Entry Confirmation Order, (II) Occurrence of Effective Date, and (III) Related Bar

Dates [Docket No. 371] (the “Effective Date Notice”).

                    4.       Pursuant to the Plan, the Plan Administrator was appointed on the

Effective Date “to implement the Plan and to make distributions thereunder and wind down the

businesses and affairs of the Debtors and Post-Effective Date Debtors,” among other things. See

Plan at Article IV.D.

                    5.       On the Effective Date, the Wind-Down Trust was funded, with the Wind-

Down Trust Assets, as provided for in the Plan and in the Confirmation Order, including cash in

the amount of $11,980,845.46. To date, the Plan Administrator has recovered $1,642,936.14

from a variety of sources, including miscellaneous asset sales and the return of unused expense

holdbacks and professional fee escrows. The Plan Administrator has paid out $501,113.002 in




2
    A portion of such fees will be reimbursed by the Purchaser pursuant to a certain Transition Services Agreement
      entered into in connection with the sale.
                                                           2
DOCS_SF:102892.5
19-11608-mew            Doc 466   Filed 03/12/20 Entered 03/12/20 15:20:41            Main Document
                                              Pg 3 of 6




U.S. Trustee Fees, $1,662,338.00 in Administrative Claim payments and $509,549.17 in

professional fees, leaving a cash balance of $10,950,782.00 as of March 13, 2020.

                                               Case Status

A.      Post-Closing Background

                   6.      Since the Effective Date, the Plan Administrator has assumed all

responsibilities for the administration of the Post-Effective Date Debtors’ affairs that were

undertaken by the Debtors prior to the Effective Date and has dedicated considerable time and

effort to a multitude of tasks, including, without limitation, (a) familiarizing itself with the assets,

liabilities and unfinished business of the estates; (b) overseeing closings of remaining operations;

(c) coordinating case administration with the Canadian Information Officer in respect of the

CCAA proceedings; (d) analyzing claims, including claims covered by insurance policies and

surety bonds; and (e) engaging in related sale transition, plan implementation and wind-down

activities.

                   7.      Pursuant to the Asset Purchase Agreement by and between Dream II

Holdings, LLC, its subsidiaries and Bedding Acquisition, LLC (the “Asset Purchase

Agreement”), attached as Exhibit D to the Plan Supplement for the Debtors First Amended Joint

Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 308], the

Post-Effective Date Debtors, by and through the Plan Administrator, were required to change

their corporate names within ninety (90) days after closing, or December 11, 2019. See Asset

Purchase Agreement, at § 6.9.

                   8.      Consistent with the Plan and the Asset Purchase Agreement, on November

5, 2019, the Plan Administrator filed a Motion for Entry of an Order Authorizing Change of
                                                    3
DOCS_SF:102892.5
19-11608-mew             Doc 466   Filed 03/12/20 Entered 03/12/20 15:20:41            Main Document
                                               Pg 4 of 6




Certain Debtors’ Case Names and for Related Relief [Docket No. 431]. Pursuant to the Order

entered on November 19, 2019 [Docket No. 436], the Plan Administrator caused all of the below

Debtors’ names to be changed under Delaware law to the new names as reflected below.3

                    Current Name                                  New Name               Case No.

    Hollander Sleep Products, LLC                          HSP Liquidation, LLC          19-11608
    Hollander Home Fashions Holdings, LLC                  HHFH Liquidation, LLC         19-11609
    Hollander Sleep Products Kentucky, LLC                 HSPK Liquidation, LLC         19-11610
    Pacific Coast Feather, LLC                             PCF Liquidation, LLC          19-11611
    Pacific Coast Feather Cushion, LLC                     PCFC Liquidation, LLC         19-11612
    Hollander Sleep Products Canada Limited                HSPC Liquidation Limited      19-11613

B.        Claims Status

                   9.       The Plan Administrator and its professionals are in the process of

reviewing and analyzing the merits of the asserted Claims.

                   10.      On June 21, 2019, the Court entered an order [Docket No. 120]

establishing certain dates and deadlines for filing Proofs of Claim in these chapter 11 cases.

Specifically, among other things, the Court established July 29, 2019 (the “General Claims Bar

Date”) as the deadline for all persons and entities asserting a Claim (as defined in section 101(5)

of the Bankruptcy Code) against the Debtors that arose on or prior to the Petition Date, including

claims pursuant to section 503(b)(9) of the Bankruptcy Code, and November 15, 2019 (the

“Governmental Claims Bar Date”) as the deadline for all governmental agencies, to file written

proof of such claim. To date, approximately 612 Proofs of Claim have been filed against the

Debtors in the aggregate approximate amount of $261.25 million, and 618 claims scheduled by

the Debtors, for which no proof of claim was filed, in the aggregate amount of $45.9 million.


3
    Dream II Holdings, LLC’s name remained the same.
                                                       4
DOCS_SF:102892.5
19-11608-mew             Doc 466   Filed 03/12/20 Entered 03/12/20 15:20:41          Main Document
                                               Pg 5 of 6




                   11.      On October 15, 2019, the Administrative Claims Bar Date occurred. See

Plan, at Article I.A.10; Effective Date Notice. To date, of the 612 Proofs of Claim that have

been filed, approximately 254 are Administrative Claims, including claims pursuant to Section

503(b)(9) of the Bankruptcy Code, in the asserted aggregate amount of approximately $24.3

million.

                   12.      On November 5, 2019, the Plan Administrator filed its Motion for Entry of

an Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims

Satisfaction Procedures, and (II) Authorizing the Plan Administrator to File Substantive

Omnibus Objections to Claims Pursuant to Bankruptcy Rule 3007(c) and (d) [Docket No. 429],

which the Court granted on December 16, 2019 [Docket No. 445].

                   13.      On November 5, 2019, the Plan Administrator filed its Motion for Entry of

an Order Extending the Period to File Objections to Administrative Claims [Docket No. 430]

(the “Administrative Claims Extension Motion”). On December 12, 2019, the Court granted the

Administrative Claims Extension Motion, extending the deadline to file objections to

Administrative Claims from November 12, 2019 to January 30, 2020.

                   14.      On December 18, 2019, the Plan Administrator filed its First Omnibus

Objection to Certain Claims (Amended, Duplicate) [Docket No. 447] seeking to disallow and

expunge thirteen (13) claims on the basis that such claims were either duplicate in nature, or

were amended and superseded by later filed claims. On February 3, 2020 the Court entered an

order granting the First Omnibus Objection [Docket No. 462].

                   15.      On January 15, 2020, the Plan Administrator filed its First Omnibus

Notice of Satisfaction [Docket No. 451] identifying 33 claims that were disallowed and expunged
                                                     5
DOCS_SF:102892.5
19-11608-mew             Doc 466   Filed 03/12/20 Entered 03/12/20 15:20:41           Main Document
                                               Pg 6 of 6




from the official claims register on the grounds that such claims had been paid or otherwise

satisfied.

                   16.      On January 16, 2020, the Plan Administrator filed its Motion for Entry of

an Order Extending the Period to File Objections to Claims [Docket No. 453] (the “Claims

Objection Extension Motion”). On February 3, 2020, the Court granted the Claims Objection

Extension Motion, further extending the deadline to file objections to Administrative Claims

from January 30, 2020 to May 29, 2020 and extending the deadline to file objections to non-

priority, general unsecured claims from March 11, 2020 to November 6, 2020 [Docket No. 461].

                   17.      To date, the Plan Administrator has made distributions in the amount of

$1,662,338.00 on account of Administrative Claims and 503(b)(9) claims. The Plan

Administrator is continuing its review and analysis of the approximately 210 remaining

Administrative Claims and 503(b)(9) claims as well as the remaining unsecured claims.

Dated: March 12, 2020
                                                  PACHULSKI STANG ZIEHL & JONES LLP


                                                  /s/ Beth E. Levine
                                                  Robert J. Feinstein, Esq.
                                                  Bradford J. Sandler, Esq.
                                                  Beth E. Levine, Esq.
                                                  780 Third Avenue, 34th Floor
                                                  New York, New York 10017
                                                  Telephone: (212) 561-7700
                                                  Facsimile: (212) 561-7777

                                                  Counsel to the Plan Administrator




                                                     6
DOCS_SF:102892.5
